Citation Nr: 1214996	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-47 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant claims service as a Recognized Guerilla from January 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The appellant's notice of disagreement was received in September 2009.  A statement of the case was issued in October 2010, and a substantive appeal was received in December 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2010). 38 U.S.C.A. § 7107(a)(2)  (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery  and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

FVEC Fund.

Under the American Recovery  and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the FVEC Fund.  American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of any service.  Id.  However, nothing in this section shall prohibit a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.  Id.  

Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who--(1) served-
(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532   (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Id. 

In support of his claim, the appellant submitted a number of documents from sources other than the United States service department, in an attempt to show that he had the service necessary to be awarded FVEC benefits.  These include Philippine service department documents, his own statements, and statements from others.  

However, an August 1985 NPRC report shows that the appellant had no service as a member of the Philippine Commonwealth Army, including the Recognized Guerillas in the service of the United States Armed Forces.

Moreover, another attempt was made to confirm with the NPRC that the appellant had service as a member of the Philippine Commonwealth Army, including the Recognized Guerillas in the service of the United States Armed Forces, in September 2010.  This time, the appellant's reported service number as well all variations of the appellant's name as listed of record, as well as his date of birth, parents' and spouse's names, place of birth, and dates when he allegedly entered and was separated from active duty were provided in the request to the NPRC for information.  However, once again, the NPRC certified in October 2010 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces.

Based upon the NPRC's finding and the law applicable to this case, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund.  The Board notes that service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro, 2 Vet. App. at 532.  As the law, and not the evidence, is dispositive, the appeal is denied due to the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the appellant's claim must be denied as a matter of law.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


